UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


TERRENCE GETHERS,

                             Petitioner,
       v.
                                                                  9:18-CV-1262
                                                                  (BKS/DJS)
SUPERINTENDENT,

                             Respondent.


APPEARANCES:                                                      OF COUNSEL:

TERRENCE GETHERS
15-A-2134
Petitioner, pro se
Five Points Correctional Facility
Caller Box 119
Romulus, NY 14541

BRENDA K. SANNES
United States District Judge

                                     DECISION and ORDER

I.     INTRODUCTION

       Petitioner Terrence Gethers filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254, as well as a memorandum of law in support of his petition and an application

to proceed in forma pauperis ("IFP"). Dkt. No. 1, Petition ("Pet."); Dkt. No. 1-1, Pet.

Memorandum of Law; Dkt. No. 2, IFP Application. On October 26, 2018, the Court

administratively closed this action because petitioner had not properly commenced the case,

failing to either pay the statutory filing fee or file a properly certified IFP application; however,

the Court afforded petitioner another opportunity to comply with this requirement. Dkt. No. 3.
        On November 16, 2018, petitioner paid the filing fee and the Court reopened the

action. Dkt. Nos. 4, 5; Dkt. Entry dated 11/16/18 (indicating receipt number for paid filing

fee).

II.     THE PETITION

        Petitioner challenges a 2015 judgment of conviction in Albany County, upon a jury

verdict, of three counts of second degree criminal sale of a controlled substance. Pet. at 1-2;

see also People v. Gethers, 151 A.D.3d 1398, 1398 (3rd Dep’t 2017). 1 The New York State

Supreme Court, Appellate Division, Third Department, affirmed the judgment on direct

appeal, and, on October 24, 2017, the New York Court of Appeals denied leave to appeal.

Gethers, 151 A.D.3d at 1401, lv. denied, 30 N.Y.3d 980 (2017).

        Based upon an initial review, the Court concludes that petitioner's petition does not

comply with the Habeas Rules. More specifically, Rule 2 of the Rules Governing Section

2254 Cases in the United States District Courts ("Habeas Rules") requires that a federal

habeas petition brought pursuant to 28 U.S.C. § 2254 (1) "specify all the grounds for relief

available to the petitioner," and (2) "state the facts supporting each ground[.]" Habeas Rule

2(c)(1)-(2). Petitioner has not stated any grounds for relief in his petition, much less any facts

to support the grounds he intends to raise. See Pet. at 5-15. While petitioner did attach

what appears to be the memorandum of law submitted in support of his direct appeal to the

Third Department, its relevance is unclear. The Court will not speculate as to what petitioner

is advancing regarding the claims being asserted, the grounds upon which his arguments are

based, or the supporting facts upon which he relies.


        1
          Unless otherwise noted, citations to the petition refer to the pagination generated by CM/ECF, the Court's
electronic filing system.

                                                         2
       In light of his pro se status, petitioner will be given an opportunity to amend his petition

as outlined below. Petitioner will be provided a blank form petition for completing his

amended petition. As set forth below, petitioner is directed to complete every part of that

blank petition.

       If petitioner fails to file an amended petition, this action will be dismissed without

further order of the Court. Habeas Rule 4.

IV.    CONCLUSION

       WHEREFORE, it is

       ORDERED that petitioner may file an amended petition within thirty (30) days of the

filing date of this Decision and Order. The Clerk is directed to provide petitioner with a blank

§ 2254 habeas petition for this purpose. Petitioner shall complete every part of the blank

petition, including the sections requiring him to state the name and location of the court that

entered the judgment of conviction, the date of the judgment of conviction, the offense(s) for

which he was convicted, and the length of the sentence that was imposed. Petitioner must

also state the date(s) upon which he filed any state court proceedings in which he challenged

his conviction and clearly set forth the grounds raised in each application and the date(s)

upon which the court(s) denied each application. Petitioner must specify all of the

grounds upon which his federal petition is based, and the facts supporting each

ground, in the amended petition.

       Petitioner shall not incorporate any portion of his original papers into his amended

petition by reference. He must include all relevant information in the amended petition and




                                                 3
shall submit only one amended petition in accordance with the terms of this Decision and

Order. Petitioner must also sign and date the petition; and it is further

       ORDERED that if petitioner does not file an amended petition within thirty (30) days of

the filing date of this Decision and Order, the Clerk shall enter judgment dismissing this

action without further order of the Court; and it is further

       ORDERED that upon the filing of any amended petition, the Clerk shall forward the file

in this matter to the Court for further review; and it is further

       ORDERED that the Clerk shall serve a copy of this Decision and Order on petitioner in

accordance with the Court's Local Rules of Practice.

IT IS SO ORDERED.

Dated: November 20, 2018
      Syracuse, NY




                                                  4
